                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8         BRENDAN SCHULTZ,                            Case No. 20-cv-04058-MMC
                                                        Plaintiff,
                                  9
                                                                                        ORDER ADOPTING REPORT AND
                                                   v.                                   RECOMMENDATION; DISMISSING
                                  10
                                                                                        PLAINTIFF'S AMENDED COMPLAINT
                                  11        THE HARRY S. TRUMAN                         WITH LEAVE TO AMEND
                                            SCHOLARSHIP FOUNDATION, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           Before the Court is Magistrate Judge Jacqueline Scott Corley's Report and
                                  15   Recommendation, filed September 16, 2020, whereby Magistrate Judge Corley
                                  16   recommends the Court dismiss plaintiff's amended complaint with leave to amend. On
                                  17   June 29, 2021, plaintiff filed a Response,1 in which, as to dismissal, he neither sets forth
                                  18   his objection to or acceptance of the recommendation, but does state his agreement with
                                  19   the recommendation that he be afforded leave to amend and requests thirty days to file a
                                  20   second amended complaint.
                                  21           Having reviewed the matter de novo, the Court hereby ADOPTS the Report and
                                  22   Recommendation in its entirety.
                                  23   //
                                  24   //
                                  25

                                  26           1
                                                On September 25, 2020, the Court stayed all proceedings in the above-titled
                                  27   action to afford the Federal Pro Bono Project the opportunity to locate volunteer counsel
                                       for plaintiff. On June 14, 2021, the Court lifted the stay, the Federal Pro Bono Project
                                  28   having been unsuccessful in locating such counsel.
                                  1          Accordingly, the amended complaint is hereby DISMISSED with leave to amend.

                                  2    Plaintiff shall file his Second Amended Complaint no later than July 30, 2021.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: June 30, 2021
                                                                                             MAXINE M. CHESNEY
                                  6                                                          United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
